Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Raymond Ballister Jr., Esq., SBN 111282
 2     Russell Handy, Esq., SBN 195058
       Dennis Price, Esq., SBN 279082
 3     Amanda Seabock, Esq., SBN 289900
       Mail: 8033 Linda Vista Road, Suite 200
 4     San Diego, CA 92111
       (858) 375-7385; (888) 422-5191 fax
 5     amandas@potterhandy.com
 6     Attorneys for Plaintiff
 7
 8
                               UNITED STATES DISTRICT COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10
11     Orlando Garcia                            Case No.

12               Plaintiff,
                                                 Complaint For Damages And
13       v.                                      Injunctive Relief For Violations
                                                 Of: Americans With Disabilities
14     RHM Development, Inc., a                  Act; Unruh Civil Rights Act
       California Corporation;
15     Jose De Jesus Murillo

16               Defendants.

17
18         Plaintiff Orlando Garcia complains of RHM Development, Inc., a

19   California Corporation; Jose De Jesus Murillo; and alleges as follows:

20
21     PARTIES:

22     1. Plaintiff is a California resident with physical disabilities. Plaintiff is a

23   level C-5 quadriplegic. He also suffers from Cerebral Palsy. He has manual

24   dexterity issues. He uses a wheelchair for mobility.

25     2. Defendant RHM Development, Inc. owned the real property located at

26   or about 3307 Florence Ave, Huntington Park, California, in September 2020.

27     3. Defendant RHM Development, Inc. owns the real property located at or

28   about 3307 Florence Ave, Huntington Park, California, currently.


                                            1

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 2 of 8 Page ID #:2




 1     4. Defendant Jose De Jesus Murillo owned La Chiquita Mini Market
 2   located at or about 3307 Florence Ave, Huntington Park, California, in
 3   September 2020.
 4     5. Defendant Jose De Jesus Murillo owns La Chiquita Mini Market
 5   (“Store”) located at or about 3307 Florence Ave, Huntington Park, California,
 6   currently.
 7     6. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein is
12   responsible in some capacity for the events herein alleged, or is a necessary
13   party for obtaining appropriate relief. Plaintiff will seek leave to amend when
14   the true names, capacities, connections, and responsibilities of the Defendants
15   are ascertained.
16
17     JURISDICTION & VENUE:
18     7. The Court has subject matter jurisdiction over the action pursuant to 28
19   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
20   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
21     8. Pursuant to supplemental jurisdiction, an attendant and related cause
22   of action, arising from the same nucleus of operative facts and arising out of
23   the same transactions, is also brought under California’s Unruh Civil Rights
24   Act, which act expressly incorporates the Americans with Disabilities Act.
25     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
26   founded on the fact that the real property which is the subject of this action is
27   located in this district and that Plaintiff's cause of action arose in this district.
28


                                               2

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 3 of 8 Page ID #:3




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Store in September 2020 with the intention to avail
 3   himself of its goods and to assess the business for compliance with the
 4   disability access laws.
 5     11. The Store is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
 8   to provide wheelchair accessible sales counters in conformance with the ADA
 9   Standards as it relates to wheelchair users like the plaintiff.
10     13. The Store provides sales counters to its customers but fails to provide
11   any wheelchair accessible sales counters.
12     14. A problem that plaintiff encountered was that the sales counter was too
13   high and there was no lowered portion of the sales counter suitable for
14   wheelchair users.
15     15. Plaintiff believes that there are other features of the sales counters that
16   likely fail to comply with the ADA Standards and seeks to have fully compliant
17   sales counters available for wheelchair users.
18     16. On information and belief, the defendants currently fail to provide
19   wheelchair accessible sales counters.
20     17. Additionally, on the date of the plaintiff’s visit, the defendants failed to
21   provide wheelchair accessible paths of travel in conformance with the ADA
22   Standards as it relates to wheelchair users like the plaintiff.
23     18. The Store provides paths of travel to its customers but fails to provide
24   any wheelchair accessible paths of travel.
25     19. A couple of problems that plaintiff encountered is that the ramp leading
26   to the Store entrance had a slope that was too steep for plaintiff. Additionally,
27   the paths of travel inside the Store were too narrow.
28     20. Plaintiff believes that there are other features of the paths of travel that


                                              3

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 4 of 8 Page ID #:4




 1   likely fail to comply with the ADA Standards and seeks to have fully compliant
 2   paths of travel available for wheelchair users.
 3     21. On information and belief, the defendants currently fail to provide
 4   wheelchair accessible paths of travel.
 5     22. Moreover, on the date of the plaintiff’s visit, the defendants failed to
 6   provide wheelchair accessible parking in conformance with the ADA
 7   Standards as it relates to wheelchair users like the plaintiff.
 8     23. The Store provides parking to its customers but fails to provide any
 9   wheelchair accessible parking.
10     24. The problem that plaintiff encountered is that there were slopes in the
11   parking space reserved for persons with disabilities that exceeded 2.1%.
12     25. Plaintiff believes that there are other features of the parking that likely
13   fail to comply with the ADA Standards and seeks to have fully compliant
14   parking available for wheelchair users.
15     26. On information and belief, the defendants currently fail to provide
16   wheelchair accessible parking.
17     27. These barriers relate to and impact the plaintiff’s disability. Plaintiff
18   personally encountered these barriers.
19     28. As a wheelchair user, the plaintiff benefits from and is entitled to use
20   wheelchair accessible facilities. By failing to provide accessible facilities, the
21   defendants denied the plaintiff full and equal access.
22     29. The failure to provide accessible facilities created difficulty and
23   discomfort for the Plaintiff.
24     30. The defendants have failed to maintain in working and useable
25   conditions those features required to provide ready access to persons with
26   disabilities.
27     31. The barriers identified above are easily removed without much
28   difficulty or expense. They are the types of barriers identified by the


                                              4

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 5 of 8 Page ID #:5




 1   Department of Justice as presumably readily achievable to remove and, in fact,
 2   these barriers are readily achievable to remove. Moreover, there are numerous
 3   alternative accommodations that could be made to provide a greater level of
 4   access if complete removal were not achievable.
 5     32. Plaintiff will return to the Store to avail himself of its goods and to
 6   determine compliance with the disability access laws once it is represented to
 7   him that the Store and its facilities are accessible. Plaintiff is currently deterred
 8   from doing so because of his knowledge of the existing barriers and his
 9   uncertainty about the existence of yet other barriers on the site. If the barriers
10   are not removed, the plaintiff will face unlawful and discriminatory barriers
11   again.
12     33. Given the obvious and blatant nature of the barriers and violations
13   alleged herein, the plaintiff alleges, on information and belief, that there are
14   other violations and barriers on the site that relate to his disability. Plaintiff will
15   amend the complaint, to provide proper notice regarding the scope of this
16   lawsuit, once he conducts a site inspection. However, please be on notice that
17   the plaintiff seeks to have all barriers related to his disability remedied. See
18   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
19   encounters one barrier at a site, he can sue to have all barriers that relate to his
20   disability removed regardless of whether he personally encountered them).
21
22   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
23   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
24   Defendants.) (42 U.S.C. section 12101, et seq.)
25     34. Plaintiff re-pleads and incorporates by reference, as if fully set forth
26   again herein, the allegations contained in all prior paragraphs of this
27   complaint.
28     35. Under the ADA, it is an act of discrimination to fail to ensure that the


                                               5

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 6 of 8 Page ID #:6




 1   privileges, advantages, accommodations, facilities, goods and services of any
 2   place of public accommodation is offered on a full and equal basis by anyone
 3   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 4   § 12182(a). Discrimination is defined, inter alia, as follows:
 5            a. A failure to make reasonable modifications in policies, practices,
 6                or procedures, when such modifications are necessary to afford
 7                goods,    services,    facilities,   privileges,    advantages,   or
 8                accommodations to individuals with disabilities, unless the
 9                accommodation would work a fundamental alteration of those
10                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
11            b. A failure to remove architectural barriers where such removal is
12                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
13                defined by reference to the ADA Standards.
14            c. A failure to make alterations in such a manner that, to the
15                maximum extent feasible, the altered portions of the facility are
16                readily accessible to and usable by individuals with disabilities,
17                including individuals who use wheelchairs or to ensure that, to the
18                maximum extent feasible, the path of travel to the altered area and
19                the bathrooms, telephones, and drinking fountains serving the
20                altered area, are readily accessible to and usable by individuals
21                with disabilities. 42 U.S.C. § 12183(a)(2).
22     36. When a business provides facilities such as sales or transaction counters,
23   it must provide accessible sales or transaction counters.
24     37. Here, accessible sales or transaction counters have not been provided in
25   conformance with the ADA Standards.
26     38. When a business provides paths of travel, it must provide accessible
27   paths of travel.
28     39. Here, accessible paths of travel have not been provided in conformance


                                             6

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 7 of 8 Page ID #:7




 1   with the ADA Standards.
 2     40. When a business provides parking for its customers, it must provide
 3   accessible parking.
 4     41. Here, accessible parking has not been provided in conformance with the
 5   ADA Standards.
 6     42. The Safe Harbor provisions of the 2010 Standards are not applicable
 7   here because the conditions challenged in this lawsuit do not comply with the
 8   1991 Standards.
 9     43. A public accommodation must maintain in operable working condition
10   those features of its facilities and equipment that are required to be readily
11   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
12     44. Here, the failure to ensure that the accessible facilities were available
13   and ready to be used by the plaintiff is a violation of the law.
14
15   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
16   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
17   Code § 51-53.)
18     45. Plaintiff repleads and incorporates by reference, as if fully set forth
19   again herein, the allegations contained in all prior paragraphs of this
20   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
21   that persons with disabilities are entitled to full and equal accommodations,
22   advantages, facilities, privileges, or services in all business establishment of
23   every kind whatsoever within the jurisdiction of the State of California. Cal.
24   Civ. Code §51(b).
25     46. The Unruh Act provides that a violation of the ADA is a violation of the
26   Unruh Act. Cal. Civ. Code, § 51(f).
27     47. Defendants’ acts and omissions, as herein alleged, have violated the
28   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s


                                              7

     Complaint
Case 2:20-cv-11070-MWF-AS Document 1 Filed 12/07/20 Page 8 of 8 Page ID #:8




 1   rights to full and equal use of the accommodations, advantages, facilities,
 2   privileges, or services offered.
 3      48. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 4   discomfort or embarrassment for the plaintiff, the defendants are also each
 5   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 6   (c).
 7
 8            PRAYER:
 9            Wherefore, Plaintiff prays that this Court award damages and provide
10   relief as follows:
11          1. For injunctive relief, compelling Defendants to comply with the
12   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
13   plaintiff is not invoking section 55 of the California Civil Code and is not
14   seeking injunctive relief under the Disabled Persons Act at all.
15          2. Damages under the Unruh Civil Rights Act, which provides for actual
16   damages and a statutory minimum of $4,000 for each offense.
17          3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
18   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
19
20   Dated: December 3, 2020             CENTER FOR DISABILITY ACCESS
21
22
23                                       By:
                                         _______________________
24
                                               Russell Handy, Esq.
25                                             Attorney for plaintiff
26
27
28


                                               8

     Complaint
